Citation Nr: 1430037	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-04 442	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2012, the Board remanded the claim for further development, to include sending the Veteran a PTSD Questionnaire and scheduling him for a VA examination.  In June 2012, the VA sent a letter containing the PTSD Questionnaire. The Veteran did not respond.  Thereafter, in February 2013, the RO called the Veteran to schedule an examination.  The Veteran returned the call and declined to come in for the examination and indicated he wished the claim to be considered on the evidence already of record.  Given this, the Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD in 2003 and has received continuing treatment since that time.

2.  The record does not contain credible supporting evidence that corroborates the veteran's claimed in-service noncombat related stressor.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in January 2006 and August 2008 letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

VA also obtained relevant records, to include the Veteran's service treatment records, private treatment records, VA treatment records, Social Security Administration records and personnel records. 

As to VA's attempts to verify the Veteran's claimed stressor, in January 2006, VA sent a letter requesting the Veteran to complete a PTSD Questionnaire; he did not respond to this letter.  A follow-up letter was sent March 2006.  Again, the Veteran did not respond.  In May 2006, a call was made to the Veteran to inquire as to whether he saw a soldier killed in action.  The Veteran returned the call and stated he could not remember any names or dates and had no additional evidence to submit.  In a 2008 Statement in Support of Claim, he indicated he could not remember specific information and had only his DD-214 to submit in support of his claim.  Following the Board's remand in May 2012, the VA sent another PTSD Questionnaire to the Veteran which was never returned.

VA has a duty to "assist a claimant in obtaining evidence necessary to substantiate the claimant's claim." 38 U.S.C. § 5103A(a)(1).  This obligation requires VA to make "reasonable efforts to obtain relevant records" that the claimant "adequately identifies" and authorizes the Secretary to obtain.  38 U.S.C. § 5103A(b); see Loving v. Nicholson, 19 Vet.App. 96, 102 (2005).  With respect to records in the custody of a Federal department or agency, the claimant, if requested,

must provide enough information to identify and locate the existing records including ... the approximate time frame covered by the records.... In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search of the corroborative records.

38 C.F.R. § 3.159(2)(i) (2013).

In addition, the VA Adjudication Manual provides that a claim for service connection for PTSD may be denied without requesting corroboration of an in-service stressor from an official records custodian, such as the JSRRC, "if the claimant fails to provide the minium information required to conduct research."  M21-1MR, Part IV, Ch.1, Sec.D.15.k.  The Manual further provides that the month and year of a claimed stressor must be provided to the JSRRC, noting that the JSRRC will only research records dated 30 days before and 30 days after the date provided.  M21-1MR, Part IV, Ch. 1, Sec. D. 15.c.

In April 2006, the RO made a formal finding on a lack of information to verify stressors in connection with the Veteran's claim for service connection for PTSD.  Given that the Veteran did not answer several letters requesting more information about the nature of his stressors and attempting to narrow down the period of time when they occurred, the Board concludes that VA's duty to assist has been met in this case.  The record does not indicate any additional evidence exists that is necessary for a fair adjudication of the claims that has not been obtained.  

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In February 2013, following a remand by the Board in May 2012, the RO called the Veteran to schedule an examination.  The Veteran returned the call and declined to come in for the examination and indicated he wished the claim to be considered on the evidence already of record.  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for VA compensation benefits. See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  Additionally, while VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate to the extent he was willing.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board finds that further efforts to obtain additional evidence on behalf of the Veteran would be futile.  Thus, the Board will review the evidence already of record as requested by the Veteran.

II.  Entitlement to Service Connection

The Veteran served in Vietnam for 9 months.  He indicated that while he was not directly involved in combat, he did serve in a combat area where he frequently heard bombs.  He feared he might die prior to returning home. He contends he has experienced irritability, nightmares, hyperarousability and trouble sleeping, among other symptoms, since his return from Vietnam.  He initially sought psychiatric treatment in 2003 and was diagnosed with PTSD.  The record does not reflect a diagnosis of additional psychiatric disorders.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements. 38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147   (1997); Moreau v. Brown, 9 Vet. App. 389, 395   (1996). 

Effective July 13, 2010, a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor if a stressor is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.  

In this case, the Veteran's service treatment records are silent for findings of depression, anxiety or any other psychiatric concerns or treatment.  Review of the record indicates that the first mental health treatment sought by the Veteran was in 2003, although he contends he has suffered psychiatric symptoms since separation from service.

Records in 2003 and 2004 from the Community Wellness Center indicated the Veteran had severe PTSD with psychosis.  In October 2003, the Veteran's private treatment provider, Dr. H., related the Veteran's statements regarding his military service.  Notably, description of this detail appears nowhere else in the record.  Dr. H. wrote:

Patient's  [military occupational specialty] MOS was supply at an outpost called Vong Tan near Cameron [potentially Cam Ranh] Bay.  He was exposed to gunfire nearly every night, which also included bombing.  He was exposed to visual, auditory and olfactory trauma, as his witnessed "wounding, flopping, moaning and crying" troops coming in on medevac helicopters.  He worked within 50 feet of the activity.  He remembers "Blankets soaked with blood."  His supply shack was across the street from the hospital.  He suffered intense fear with an overwhelming sense of helplessness.

Throughout treatment with Dr. H., Global Assessment Functioning (GAF) scores were noted to be between 30 and 50.  It was indicated his short-term memory was very poor and his anxiety was very high.

In December 2003, the Veteran underwent a Trauma Symptom Inventory (TSI). He endorsed two "critical items", to include hearing people talking who are really not there and seeing people from the spirit world.  The psychiatrist indicated that the TSI validity and clinical scales showed an Atypical Response of 95, which exceeded the "validity cutoff score."  The examiner added that "[t]esting protocol recommends that the TSI be considered invalid" and that the Veteran's scores may "indicate exaggeration of responses, as compared to normative groups of his same age and race."  

A VA treatment record dated in July 2003 indicated the Veteran served for nine months in Vietnam with a supply unit, initially giving equipment and clothing to new arrivals and later working in the beer-and-soda storage yard.  It was not indicated that he was in an area closely affected by combat or near to a hospital serving incoming wounded.

In June 2004, he was scheduled for a PTSD evaluation at the VA.  He related that he was in a combat area, but was not directly involved in combat.  He indicated while there he was in fear of dying and frequently heard bombs going off which frightened him.  He did not mention any of the more graphic details related to his private doctor in October 2003.  The VA examiner diagnosed PTSD, but stated there were no acute stressors noted.  In addition, the examiner indicated a concern about the Veteran's problem with memory; however, it was thought this could be related to anxiety during the examination.  A GAF score of 65 was assigned.

In August 2005, Dr. H. filed out a PTSD Questionnaire on behalf of the Veteran. The doctor indicated the Veteran was a military combat veteran and that he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others in 1969.  The doctor indicated the Veteran exhibited nearly every symptom listed on the Questionnaire.

VA acquired the Veteran's Social Security Administration Records.  The evidence referenced above regarding PTSD was discussed.  In August 2005, the Veteran's wife submitted a statement indicating she had known the Veteran for 36 years.  She noted impotence, tiredness, sleeping troubles and forgetfulness.  She stated these symptoms began about 5 years prior.  In 2006, the Veteran's spouse submitted another statement.  She noted memory loss and difficulty sleeping with an onset about 8 years ago.  She indicated he would get upset when could not remember things beginning in roughly 1997.  She indicated he avoided noise and sometimes thought someone was talking to him when no one was there.  

Upon review of the evidence, to include private treatment records, VA treatment records, Social Security Administration records and personnel records, the Board finds that corroborating evidence to substantiate the Veteran's claimed stressor is lacking.  There is no evidence that the Veteran directly engaged in combat, and he does not make such an assertion.  In this instance, pursuant to VA law, his lay evidence of a noncombat related stressor is not enough for the Board to rely on to grant the claim for service connection without additional corroboration.

The Board recognizes the Veteran's reference to Pentecost v. Principi, 16 Vet. App. 124 (2002), in which the Court of Appeals for Veterans Claims (Court) reversed the Board's denial of a claim for service connection for PTSD on the basis of an unconfirmed in-service noncombat stressor, where the claimant had submitted evidence that his unit was subjected to rocket attacks.  See July 2006 Statement.  Notably, in that case, the veteran's records corroborated his assertion that enemy rocket attacks occurred where his unit was stationed during the time period he was stationed with that unit.  Those records, provided by the veteran, corroborated his statements that he personally experienced his claimed stressor.  It is true that corroboration of every detail of a claimed stressor, including a veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  In this case, the Veteran has not submitted evidence that his unit was subjected to bombing and attacks or that he witnessed or participated in what he related to Dr. H. in October 2003.  Moreover, as noted above, the Veteran has not provided enough information regarding the time period of the alleged stressors to enable VA to conduct any meaningful research to assist him in that corroboration.

As the Court pointed out in Pentecost v. Principi, when a claim for PTSD is based on a noncombat stressor, as here, "the noncombat veteran's testimony alone is insufficient proof of a stressor." Moreau, 9 Vet.App. at 396.  In addition, "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence." Id.  Based on this precedent, the Board finds that the evidence that exists in this case is not sufficient to satisfy a grant of service connection despite the opinion of Dr. H. that the Veteran's diagnosed PTSD is related to his military service.  Notably, Dr. H.'s conclusions are based solely on the Veteran's lay statements and the doctor did not have the benefit of reviewing any of the Veteran's service related records.  Here, as discussed above, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, would need to confirm that the claimed stressor is adequate to support a diagnosis of PTSD.  This evidence is also absent from the record.  

Based on the foregoing, the Board finds that the criteria necessary to grant service connection have not been satisfied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


